DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the limitation “a bone dry web’, but fails to how the bone dry web relates to the bath tissue.
	Claims 4-5 recite a lint value, but fail to recite a method used to determine the lint value.
	Claim 6 recites a Ball Burst, but fails to recite a method used to determine the Ball Burst.
Claims 7-8 recite a tensile strength, but fails to recite a method used to determine the tensile strength.
	Claim 11 recites the limitation “a bone dry web’, but fails to recite how the bone dry web relates to the bath tissue.
	Claims 12-13 recite a lint value, but fail to recite a method used to determine the lint value.
	Claim 14 recites a Ball Burst, but fails to recite a method used to determine the Ball Burst.
Claims 15-16 recite a tensile strength, but fails to recite a method used to determine the tensile strength.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Lee et al (US 2013/0029106) as evidenced by Chen et al (US 7799968) and Braga et al (Recent Developments in Wet Strength Chemistry Targeting High Performance and Ambitious Environmental Goals).
Claims 1 and 9: Lee et al discloses a multi-ply bath tissue in roll form comprising two or three plies (reads on a laminate of at least two plies) and comprising chemically and mechanically pulped wood fibers (cellulosic pulp) and from about 3% to about 35% by weight of regenerated cellulose microfibers (Abs, [0009]-[0012], [0018], [0161]).  The microfibers are fibrillated in a preferred embodiment ([0052], [0126]-[0127]) (reads on micro-fibrillated cellulose).   In disclosed embodiments, the plies comprise at least two stratified plies ([0011]-[0012], [0018]) (reads on multi-layer plies).  The tissue is made by well-known  tissue making technologies including through-air drying (TAD)  [0158].  
Lee et al does not disclose that some of the cellulosic fibers are crosslinked with one another and with the micro-fibrillated cellulose.  Lee et al does disclose adding a wet strength resin to the tissue.  Of particular utility are polyamide-epichlorohydrin resins ([0009], [0138]).  Polyamide-polyamine-epichlorohydrin (PAE) type resins are the most widely-used materials for permanent wet strength and are capable of either crosslinking with themselves or with the cellulose or other constituent of the wood fiber (see Chen et al, col 28, lines 12-19 or Braga et al, p 31, right column, lower half, Fig. 6 for evidence). 
It would have been obvious to one of ordinary skill in the art to employ a PAE resin as a strength resin in the multi-ply bath tissue of Lee et al as a resin having particular utility and as a widely used wet strength resin in the art.  It would further have been obvious to obtain at least some cellulosic fibers crosslinked with one another and with the micro-fibrillated cellulose due to incorporating the PAE strength resin into the tissue product.
The composition of the bath tissue Lee et al significantly overlays the claimed bath tissue composition or, at least, forming a bath tissue comprising the claimed composition would have been obvious to one of ordinary skill in the art from the disclosure of lee et al.
Claims 2-3 and 10-11: It is generally known to one of ordinary skill in the art that the wet strength increases as the amount of polyamidoamine-epichlorohydrin increases from 1-2% up to 10% based on the dry fiber (weight percent assumed) (p 30 right column, Fig. 1 and description of Fig. | following). The amount of wet strength resin added is thus revealed to be a result effective variable.  Absent convincing evidence of unexpected results commensurate in scope with the claims, if would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine by routine optimization claimed amounts of polyamidoamine-epichlorohydrin to use to reach the desired amount of crosslinked fibers and the desired function/properties of the product 
Claims 4-5 and 12-13: The bath tissue of Lee et al comprises substantially the same structure as the claimed product and it would have been obvious to one of ordinary skill in the art to obtain a claimed lint value because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Claims 6 and 14: The bath tissue of Lee et al comprises substantially the same structure as the claimed product and it would have been obvious to one of ordinary skill in the art to obtain a claimed ball Burst value for reasons given above.
Claims 7 and 15: Lee et al discloses that the bath tissue has a basis weight from about 15 to about 45 lbs per 3000 sq ft ream, a geometric mean (GM) dry tensile from about 35 g/3 in. to about 80 g/3 in. per pound of basis weight and a cross-direction (CD) dry tensile from about 30 g/3 in. to about 60 g/3 in. per pound of basis weight [0009].  The total GM (totalGM) can therefore be calculated by multiplying the basis weight by the disclosed GM, and similarly, the total CD (totalCD) can be calculated by multiplying the basis weight by the disclosed GM The total machine direction (totalMD) tensile strength can be calculated as( (totalMD) = (totalGM)2/(totalCD).  As an example, using the lower disclosed values for GM and CD and the lower and upper values for basis weight, a (totalMD) can be calculated to be 1between about 525 and about 1225 g/3 in.  Using the upper disclosed values for GM and CD and the lower and upper values for basis weight, a (totalMD) can be calculated to be between about 1200 and about 2800 g/3 in.  
To convert the values to N/m, the conversion used is 1 g/3 in. = 0.12869 N/m, which is derived as follows:
1 g-force/3 in. * 0.0098065 N/g-force * 39.37008 in./m. = 0.12869 N/m
Using the above example of calculated upper values for (totalMD) and conversion, a calculated upper (totalMD) is from about 206 to about 480 N/m, and a lower (totalMD) is from about 79 to about 184 N/m.  The calculated values lie in the claimed range.   Many other (totalMD) values can be readily calculated from the disclosure of Lee et al that lie in the claimed range or, at least, it would have been obvious to one of ordinary skill in the art to obtain a machine direction (totalMD) tensile in the claimed range, with a reasonable expectation of success in obtaining a suitable bath tissue.
Claims 8 and 16;  Using the above calculated upper values for (totalCD) and conversion, a calculated upper (totalCD) is from about 116 to about 270 N/m, and a lower (totalCD) is from about 58 to about 135 N/m.  The majority of the calculated values lie in the claimed range.   Many other (totalCD) values can be readily calculated from the disclosure of Lee et al that lie in the claimed range or, at least, it would have been obvious to one of ordinary skill in the art to obtain a cross direction (totalCD) tensile in the claimed range, with a reasonable expectation of success in obtaining a suitable bath tissue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller et al discloses bath tissues similar to those of Lee et el, but was not used in the rejections because it is substantially redundant to Lee et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748